Exhibit 10.5


FORUM ENERGY TECHNOLOGIES, INC.
2016 SECOND AMENDED AND RESTATED STOCK AND INCENTIVE PLAN
2020 EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
Special Performance Restricted Stock Unit Agreement
This Special Performance Restricted Stock Unit Agreement (this “Agreement”) is
made as of the 12th day of August, 2020 (the “Date of Grant”), between Forum
Energy Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Employee”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2016 Second Amended and
Restated Stock and Incentive Plan (the “Plan”), the Employee is hereby awarded
[number of units] units (the “RSUs”) evidencing the right to receive an
equivalent number of shares of the Company’s common stock, par value $.01 per
share (the “Common Stock”), subject to certain restrictions thereon. The
Employee acknowledges receipt of a copy of the Plan and agrees that this award
of RSUs shall be subject to all of the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof.
Capitalized terms used in this Agreement that are not defined herein shall have
the meanings given to them in the Plan.
2.Forfeiture Restrictions and Assignment.
(a)Restrictions. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, and except as
otherwise provided in Section 3, in the event of the Employee’s termination of
employment for any reason whatsoever, or failure to satisfy the Stock Price
Condition set forth in Section 2(d), the Employee shall, for no consideration,
forfeit all unvested RSUs. The obligation to forfeit unvested RSUs as provided
in the preceding sentence is herein referred to as the “Forfeiture
Restrictions.”
(b)Lapse of Forfeiture Restrictions. Forfeiture Restrictions shall lapse and the
RSUs shall become vested immediately upon the date that both the applicable Time
Vesting Condition and Stock Price Condition set forth in Sections 2(c) and 2(d)
below have been met. Except as otherwise provided in Section 3, any RSUs with
respect to which the Forfeiture Restrictions do not lapse in accordance with the
provisions of this Section 2 shall be forfeited to the Company for no
consideration (i) as of the date of the termination of the Employee’s employment
with the Company, and (ii) as of the third anniversary of the Date of Grant if
the Stock Price Condition has not been met.
(c)Time Vesting Condition. The “Time Vesting Condition” shall be met on the date
that the Employee has been continuously employed by the Company or any of its
Affiliates (collectively, the “Company Group”) from the Date of Grant through
the third anniversary of the Date of Grant.
(d)Stock Price Condition. The “Stock Price Condition” will be met if the Fair
Market Value of the Common Stock meets or exceeds the Threshold Price for twenty
    1

--------------------------------------------------------------------------------



consecutive trading days on or prior to the third anniversary of the Date of
Grant. The “Threshold Price” is a Fair Market Value of $1.50 per share, adjusted
as deemed appropriate by the Committee to reflect any recapitalization,
reclassification, stock dividend or other similar change in capital structure.
3.Termination of Employment.
(a)Death or Disability. If the Employee dies or becomes Disabled (as defined
below), then the RSUs that have not satisfied the Time Vesting Condition as of
the date of the Employee’s death or Disability, as applicable, shall be deemed
to have satisfied the Time Vesting Condition in a pro rata amount, and will
become vested subject to satisfaction of the Stock Price Condition. The pro rata
amount will be determined by a fraction (not to exceed 1.0) the numerator of
which shall be the number of months (not including any partial months) that have
elapsed for the period beginning on the Date of Grant and ending on the date of
the Employee’s death or Disability, as applicable, and the denominator of which
shall be 36. Any remaining unvested RSUs shall be forfeited. The shares of
Common Stock in respect of the vested RSUs shall be issued to the Employee
thirty (30) days after the later of the Employee’s death or Disability, as
applicable, or the satisfaction of the Stock Price Condition. For purposes of
this Section 3(a), an Employee shall become “Disabled” or have a “Disability” on
the date that the Employee becomes eligible for long-term disability benefits
pursuant to the Company’s long-term disability plan.
(b)Retirement. If the Employee’s employment with the Company Group is terminated
by reason of Retirement (as defined below), the Committee may, subject to
satisfaction of the Stock Price Condition and in the Committee’s sole and
absolute discretion, determine that the RSUs that have not satisfied the Time
Vesting Condition as of the date of the Employee’s Retirement shall be deemed to
have satisfied the Time Vesting Condition in a pro rata amount determined by a
fraction (not to exceed 1.0) the numerator of which shall be the number of
months (not including any partial months) that have elapsed for the period
beginning on the Date of Grant and ending on the date of the Employee’s
Retirement, and the denominator of which shall be 36. The shares of Common Stock
in respect of the vested RSUs shall be issued to the Employee thirty (30) days
after the later of the date of the Employee’s Retirement or the satisfaction of
the Stock Price Condition. For purposes of this Section 3(b), “Retirement” shall
mean termination of the Employee’s service relationship with all members of the
Company Group which is specifically determined by the Committee in its sole and
absolute discretion to constitute Retirement.
(c)Change in Control. In the event of a Change in Control, the Stock Price
Condition shall be deemed to have been satisfied with respect to all outstanding
RSUs as of the date of the Change in Control.
(d)Good Reason. In lieu of the definition of “Good Reason” set forth in the
Plan, “Good Reason” for purposes of this Agreement shall mean the occurrence of
any of the following events without the Employee’s express written consent:
    2

--------------------------------------------------------------------------------



(i)a change in the Employee’s status, title or position with the Company Group,
including as an officer of the Company, which, in the Employee’s good faith
judgment, does not represent a promotion, with commensurate adjustment of
compensation, from the Employee’s status, title or position as in effect
immediately prior thereto; the assignment to the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are inconsistent
with the Employee’s status, title or position in effect immediately prior to
such assignment; the withdrawal from the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are consistent
with such status, title or position in effect immediately prior to such
withdrawal; or any removal of the Employee from or any failure to reappoint or
reelect the Employee to any position; provided that the circumstances described
in this item (i) do not apply as a result of the Employee’s death, Retirement,
or Disability or following receipt by the Employee of written notice from the
Company of the termination of the Employee’s employment for Cause;
(ii)a reduction by the Company in the Employee’s then current base salary;
(iii)the failure by the Company to continue in effect any benefit or
compensation plan in which the Employee was participating immediately prior to
such failure other than as a result of the normal expiration or amendment of any
such plan in accordance with its terms; or the taking of any action, or the
failure to act, by the Company which would adversely affect the Employee’s
continued participation in any benefit or compensation plan on at least as
favorable a basis to the Employee as is the case immediately prior to the action
or failure to act or which would materially reduce the Employee’s benefits under
any such plan or deprive the Employee of any material benefit enjoyed by the
Employee immediately prior to the action or failure to act;
(iv)the relocation of the principal place of the Employee’s employment to a
location 25 miles further from the Employee’s then current principal residence;
(v)the failure by the Company upon a Change in Control to obtain an agreement,
satisfactory to the Employee, from any successor or assign of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Company would be required to perform if no succession or
assignment had taken place; or
(vi)any material default by the Company in the performance of its obligations
under this Agreement.
Any event or condition described in this Section 3(d) which occurs prior to the
effective date of any Change in Control, but which the Employee reasonably
demonstrates (x) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control, or
(y) otherwise arose in connection with or in anticipation of a Change in
    3

--------------------------------------------------------------------------------



Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to such effective date. The Employee’s
continued employment or failure to give the Company any notice of termination
for Good Reason shall not constitute consent to, or a waiver of rights with
respect to, any circumstances constituting Good Reason hereunder. For purposes
of this Section 3(d), any good faith determination of Good Reason made by the
Employee shall be conclusive.
4.Settlement and Delivery of Stock. Except as otherwise provided in Section 2 or
3, settlement of RSUs shall be made no later than 15 days after the lapse of
Forfeiture Restrictions. Settlement will be made by issuance of shares of Common
Stock. Notwithstanding the foregoing, the Company shall not be obligated to
issue any shares of Common Stock if counsel to the Company determines that such
sale or delivery would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Common Stock
is listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the issuance of shares of Common Stock to
comply with any such law, rule, regulation or agreement.
5.Shareholder Rights. The Employee shall have no rights to dividends or other
rights of a shareholder with respect to shares of Common Stock subject to this
award of RSUs unless and until such time as the award has been settled by the
issuance of shares of Common Stock to the Employee. The Employee shall have the
right to receive a cash dividend equivalent payment with respect to the RSUs for
the period beginning on the Date of Grant and ending on the date the shares of
Common Stock are issued to the Employee in settlement of the RSUs, which shall
be payable at the same time as cash dividends on Common Stock are paid to
Company stockholders.
6.Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. The prohibitions of Section 2(a) hereof shall not apply to the
transfer of RSUs pursuant to a plan of reorganization of the Company, but the
stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions.
7.Withholding of Tax. To the extent that the settlement of RSUs results in
compensation income or wages to the Employee for federal, state, local or
foreign tax purposes, the Company shall withhold an appropriate number of shares
of Common Stock, having a Fair Market Value determined in accordance with the
Plan, equal to the amount necessary to satisfy the minimum federal, state, local
and foreign tax withholding obligation with respect to the settled RSUs. The
issuance of shares of Common Stock described in Section 4 will be net of such
shares of Common Stock that are withheld to satisfy applicable taxes pursuant to
this Section 7. In lieu of withholding of shares of Common Stock, the Committee
may, in its
    4

--------------------------------------------------------------------------------



discretion, authorize tax withholding to be satisfied by a cash payment to the
Company, by withholding an appropriate amount of cash from base pay, or by such
other method as the Committee determines may be appropriate to satisfy all
obligations for withholding of such taxes. The Employee acknowledges and agrees
that the Company is making no representation or warranty as to the tax
consequences to the Employee as a result of the receipt of the RSUs, the lapse
of any Forfeiture Restrictions or the issuance of shares of Common Stock
pursuant thereto, or the forfeiture of any RSUs pursuant to the Forfeiture
Restrictions.
8.Employment Relationship. For purposes of this Agreement, the Employee shall be
considered to be in the employment of the Company as long as the Employee
remains an employee of the Company Group. Without limiting the scope of the
preceding sentence, it is specifically provided that the Employee shall be
considered to have terminated employment with the Company Group at the time of
the termination of the “Affiliate” status of the entity or other organization
that employs the Employee. Nothing in the adoption of the Plan, nor the award of
the RSUs thereunder pursuant to this Agreement, shall confer upon the Employee
the right to continued employment by the Company Group or affect in any way the
right of the Company Group to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company Group for any reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
9.Section 409A. The award of RSUs is intended to be (i) exempt from Section 409A
of the Code (“Section 409A”) including, but not limited to, by reason of
compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly.
Payments under this Agreement in a series of installments shall be treated as a
right to receive a series of separate payments for purposes of Section 409A. If
the Employee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the
Employee has a “separation from service” (other than due to death) within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the
provisions of Sections 2 or 3 hereof, any transfer of shares payable on account
of a separation from service that are deferred compensation shall take place on
the earlier of (i) the first business day following the expiration of six months
from the Employee’s separation from service or (ii) such earlier date as
complies with the requirements of Section 409A. To the extent required to comply
with Section 409A, the Employee shall be considered to have terminated
employment with the Company Group when the Employee incurs a “separation from
service” with a member of the Company Group within the meaning of Section
409A(a)(2)(A)(i) of the Code. The Company makes no commitment or
    5

--------------------------------------------------------------------------------



guarantee to the Employee that any federal or state tax treatment shall apply or
be available to any person eligible for benefits under this Agreement.
10.Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.
11.Amendment. Any modification of this Agreement shall be effective only if it
is in writing and signed by both the Employee and an authorized officer of the
Company.
12.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.
    6

--------------------------------------------------------------------------------



                        FORUM ENERGY TECHNOLOGIES, INC.






                        By:                        
        C. Christopher Gaut
        President and CEO


                        
EMPLOYEE




                                                
                        


    7